DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
Claims 3 and 12 each recites “estimating a force required to close the at least one vehicle door based on the user's size, and the HVAC system rate of pumping air out of the cabin is at least based on the estimated force”.  This limitation sounds like the required force is from the HVAC system.  However instant specification [0054] describe the idea about “e.g. a child requiring assistance in closing the door 148”.  Based on the specification it sounds like the estimated force is from the user.  Therefore, the claimed limitation is a little bit different from what’s disclosed from the specification.  See 112b rejection for suggested limitation.
Appropriate correction is required.

Claim Objections
Claims 1-7, 9-16, 18 and 20 are objected to because of the following informalities:  
Claim 1 recites the limitation “air” in line 6 and recite the same limitation “air” in last line.  It looks like they refer to the same air because it’s the air from the vehicle cabin.  It’s recommended that applicant add “the” to the limitation “air” recited in last line of claim 1.  The same issue for the limitation “air pressure”.  The same changes are needed for entire claim set for the same issues regarding the limitations “air” and “air pressure”

Claim 15 recites “any other doors of the vehicle” in line 2.  It is recommended applicant change this limitation to “other vehicle doors” (so that it’s consistent with the same limitation in the same line).
  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: closing mechanism in claims 5 and 14; pressure control module in claim 10; HVAC control module in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a door” in the preamble, and “at least one vehicle door” in line 2.  It’s not clear if they refer to the same vehicle door.  Examiner recommend applicant to amend this limitation in the preamble to (and for examining purpose, examiner interprets this limitation is) “at least one vehicle door” and limitation in line 2 to “the at least one vehicle door”.
Claim 1 recites “a vehicle door closure” in line 7.  It’s unclear if it means a door or a closing action of a door.  Also, if that limitation means a door, then does that limitation refer to the same door as the door in the preamble or the door in line 2?  Or does that mean a closing action of a different door other than the doors in the preamble and in line 2?  Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “closing the at least one vehicle door”.
Claim 3 recites “estimating a force required to close the at least one vehicle door based on the user's size, and the HVAC system rate of pumping air out of the cabin is at least based on the estimated force”.  First of all, it’s not clear if the force required from a different structure or from the user.  Also, a vehicle door weight is fixed when the door is assembled to the vehicle frame.  Therefore a force required to close the door is fixed because the force just needs to overcome the weight in order to move the door.  However, the limitation seems to say that the force required to close the door is different based on a person’s size.  Therefore it’s not clear how a weight of the door changes or how the force required to close the door change every time when a different user tries to close the door.  Examiner recommend applicant to amend claim 3 to “…estimating a force from the user to close the at least one vehicle door based on the user's size; and wherein the HVAC system rate of pumping air out of the cabin is at least based on the estimated force to reduce the air pressure in the cabin.”
Claim 5 recites “a closing mechanism”.  It’s not clear what structural limitation is required for the closing mechanism (for example, is it a motor?  Or a pulley?  Or gear?)
Claim 5 recites “estimating a force for closing the at least one vehicle door based on the at least one of the weight of the vehicle door and the closing mechanism”.  It’s not clear if the force required from the closing mechanism or from the user.
Claim 7 recites the limitation "the open position" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “an open position”.
Claim 7 recites the limitation "the closed position" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “a closed position”.
a door” in the preamble, and “at least one vehicle door” in line 2.  It’s not clear if they refer to the same vehicle door.  Examiner recommend applicant to amend this limitation in the preamble to (and for examining purpose, examiner interprets this limitation is) “at least one vehicle door” and limitation in line 2 to “the at least one vehicle door”.
Claim 10 recites “one or more sensors operable to detect a position of at least one vehicle door”.  At least one vehicle door could mean plural vehicle doors.  Therefore it’s not clear as to how many sensors detect positions of how many doors (Does that means one sensor detecting positions of one door?  Or one sensor detecting positions of plural doors?  Or plural sensors detecting positions of one door? Or each of the plural sensors detecting positions of each of plural doors?).  
Claim 10 recites “a vehicle door closure” in line 11.  It’s unclear if it means a door or a closing action of a door.  Also, if that limitation means a door, then does that limitation refer to the same door as the door in the preamble or the door in line 2?  Or does that mean a closing action of a different door other than the doors in the preamble and in line 2? Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “closing the at least one vehicle door”.
Claim 12 recites “estimating a force required to close the at least one vehicle door based on the user's size, and the HVAC system rate of pumping air out of the cabin is at least based on the estimated force”.  First of all, it’s not clear if the force required from a different structure or from the user.  Also, a vehicle door weight is fixed when the door is assembled to the vehicle frame.  Therefore a force required to close the door is fixed because the force just needs to overcome the weight in order to move the door.  However, the limitation seems to say that the Examiner recommend applicant to amend claim 3 to “…estimating a force from the user to close the at least one vehicle door based on the user's size; and wherein the HVAC system rate of pumping air out of the cabin is at least based on the estimated force to reduce the air pressure in the cabin.”
Claim 14 recites “a closing mechanism”.  It’s not clear what structural limitation is required for the closing mechanism (for example, is it a motor?  Or a pulley?  Or gear?)
Claim 14 recites “estimating a force for closing the at least one vehicle door based on the at least one of the weight of the vehicle door and the closing mechanism”.  It’s not clear if the force required from the closing mechanism or from the user.
Claim 15 recites “one or more sensors operable to detect positions of any other doors of the vehicle”.  Claim 16 also recites “one or more sensors”.  However claim 10 also recites the limitation “one or more sensors”.  It’s not clear if the sensors in those 3 claims refer to the same “one or more sensors”.
Claim 15 recites “one or more sensors operable to detect positions of any other doors of the vehicle”.  It’s not clear as to how many sensors detect positions of how many doors (Does that means one sensor detecting positions of one door?  Or one sensor detecting positions of plural doors?  Or plural sensors detecting positions of one door? Or each of the plural sensors detecting positions of each of plural doors?).  
Claim 16 recites the limitation "the pressure control module" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “the air pressure control module”.
Claim 16 recites the limitation "the open position" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “an open position”.
Claim 16 recites the limitation "the closed position" in line 9.  There is insufficient antecedent basis for this limitation in the claim.  Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “a closed position”.
Claim 19 recites “a door” in the preamble.  However claim 19 also recites “at least one vehicle door” in line 4.  It’s not clear if the “at least one vehicle door” in line 4 includes the “a door” in the preamble.  Examiner recommend applicant to amend limitation in the preamble to “at least one vehicle door” and limitations in line 4 to “the at least one vehicle door”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wade (US 20140273786).

Detecting (using door sensor 44, fig 1) a position of at least one vehicle door (The door 20 on the driver side, fig 1);
“when the position of the at least one vehicle door is an open position, determining whether to activate a Heating, Ventilation and Air-conditioning (HVAC) system to reduce air pressure in a cabin of the vehicle;
in response to determining to activate the HVAC system, pumping air out of the cabin such that at least some of any increased air pressure caused by closing the at least one vehicle door is removed from the cabin; and
when the position of the at least one vehicle door has changed from the open position to a closed position, deactivating the HVAC system to stop pumping air out from the cabin” (See MPEP 2111.04 for contingent limitations.  MPEP 2114.04 II states “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met”.  Regarding these limitations, it’s noted that these limitations are in contingent upon when a door is in an open position.  Therefore examiner interprets that the door is in a closed position, therefore these limitations are not required).
Regarding claim 9, Wade teaches “deactivating the HVAC system to stop pumping air out of the cabin after a predetermined period of time” (users can manually turn off car after a desired predetermined period of time.  Also the HVAC system being activated is a contingent limitation as shown in fig 1, therefore it is interpreted that the HVAC system being in activated .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wade (US 20140273786) in view of Eisenhour (US 20150239320).
Regarding claim 2, Wade teaches all the limitations of claim 1.
Wade fails to teach determining an HVAC system rate of pumping the air out of the cabin; and adjusting the HVAC system to pump the air out of the cabin according to the HVAC system rate.
Eisenhour teaches determining (using controller 34) an HVAC system rate of pumping the air out of the cabin (in S7 or S9 shown in fig 5.  Blower speed is set in S7 or S9.  The system rate of pumping is the blower speed); and adjusting the HVAC system to pump the air (In S8 of fig 5) out of the cabin (Noted, S7 or S9 is operated under the condition that window is open in S2, therefore air can be pumped out of the cabin) according to the HVAC system rate.
It would have been obvious at the time of filing to modify Wade as taught by Eisenhour by incorporating the algorithm of controlling blower/fan speed based on a set blower speed in order to allow users to program a preset fan speed to achieve desired ventilation effect.

s 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Wade (US 20140273786) in view of Marleau (US 20130072101).
Regarding claim 6, Wade teaches all the limitations of claim 1, and determining whether to activate the HVAC system to reduce air pressure in the cabin of the vehicle further comprises:
detecting positions (using sensors 44, fig 1) of any other doors (passenger side door 20 and rear door 20 shown in fig 1.) of the vehicle, the other vehicle doors being different than the at least one vehicle door; and
based on the positions of the other vehicle doors, extract air out of the cabin (by opening pressure relief extractor 30).
Wade fails to teach determining whether to activate the HVAC system to pump air out. 
Marleau teaches determining (using sensor/electronic module 45, fig 5) whether to activate the HVAC system to pump air out (using extractor blower as shown in box 43, fig 1).
It would have been obvious at the time of filing to modify Wade as taught by Marleau by incorporating an extractor blower in order to allow air to be quickly extracted out of cabin.
Regarding claim 7, Wade teaches in view of Marleau the other vehicle doors include a second vehicle door (passenger side door of Wade), further comprising:
detecting a position (using a sensor 44 of Wade) of the second vehicle door;
“when the position of the second vehicle door is an open position and the second vehicle door is stationary, determining whether to activate the HVAC system to reduce air pressure in the cabin; and
when the position of the second vehicle door is the open position and the second vehicle door is moving toward a closed position, determining to activate the HVAC system to reduce air pressure in the cabin”. (Regarding these limitation, it’s noted that these limitations are in . 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wade (US 20140273786) in view of Doescher (US 20040092223).
Regarding claim 8, Wade teaches all the limitations of claim 1.
Wade fails to teach detecting an air pressure level in the cabin; and wherein the determination of whether to activate the HVAC system occurs when the position of the at least one vehicle door is the open position and an increase in the air pressure level is detected.
Doescher teaches method of detecting an air pressure level in the cabin (using pressure sensor 54 shown in fig 2).  As for the limitation “the determination of whether to activate the HVAC system occurs when the position of the at least one vehicle door is the open position and an increase in the air pressure level is detected”, it’s noted that the determination is in contingent upon when the at least one door is open and an increase in the air pressure level is detected.  Therefore examiner interprets that a decrease in the air pressure level is detected, and therefore that step is not required.
It would have been obvious at the time of filing to modify Wade as taught by Doescher by adding a cabin pressure sensor in order to allow users to monitor an air pressure level in the cabin.

Allowable Subject Matter
Claims 3, 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10 and 19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  For claims 3, 5, the prior arts of record fail to teach the claimed method steps (for claims 3-5).  For claims 10 and 19, the prior arts of record fail to teach the processor program or memory to determine whether to activate a HVAC system to reduce air pressure in a cabin of the vehicle when a door is in an open position.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KO-WEI LIN whose telephone number is (571)270-7675.  The examiner can normally be reached on M-F 6-2 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571)272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KO-WEI LIN/Examiner, Art Unit 3762